Citation Nr: 1114529	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to increases in the ratings assigned for lumbar strain, currently assigned "staged" ratings of 20 percent prior to June 7, 2010 and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to November 1976.  These matters are before the Board of Veterans' Appeal (Board) on appeal from an August 2003 rating decision by the Cleveland RO which denied an increased rating for lumbar strain.  In July 2006, a videoconference hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.  At the time of the hearing, the Veteran's claims file was in the jurisdiction of the Reno RO, as he resided in that state.  The claims file then contained an unrevoked power of attorney designating Texas Veterans Commission (TVC) as his representative.  TVC does not have a presence in Nevada, where the videoconference hearing was held.  The Veteran was advised of this and of alternate representation options in conjunction with his videoconference hearing in July 2006; he waived representation.  In December 2006 and in April 2010 the Board remanded the matter for additional development.  An August 2010 rating decision increased the rating for lumbosacral strain to 40 percent, effective June 7, 2010.  The Veteran is now represented by the Disabled American Veterans.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected low back disability is characterized as lumbosacral strain.  The recent June 2010 VA examination of the back diagnosed lumbosacral strain superimposed on degenerative changes and disc space narrowing and mild thoracolumbar scoliosis.  Additional diagnoses of multiple level degenerative disc disease superimposed on foraminal narrowing, facet arthropathy, and hypertrophy of ligamentum flavum resulting in spinal stenosis were made following a review of a June 2010 computer tomography (CT) scan of the lumbar spine.  

Notably, during the pendency of this appeal (in December 2006) the Board denied a claim to reopen a claim of service connection for scoliosis.  Furthermore, an April 2005 VA examination produced the medical opinion that "scoliosis and degenerative disc disease are less likely than not a result of injury while on active duty" given the "long past medical history of back condition without signs of any lower extremity atrophy or neurological changes, normal x-rays despite 25 years of pain." 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established when an otherwise non-service-connected disability is aggravated (rather than caused) by a service-connected disability.  See Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).

Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 439.

The evidence of record does not include a medical opinion that addresses whether the Veteran's lumbar degenerative disc disease was caused or aggravated by his service-connected lumbosacral strain.

In a September 2003 written statement, the Veteran reported that his back pain prevents him from working.  The record does not include a medical opinion which explicitly addresses the impact of the Veteran's service-connected low back disorder on his employability.  Further, the September 2003 statement reasonably raises the matter of entitlement to a total disability rating based upon individual unemployability (TDIU) or an extraschedular rating under 38 C.F.R. § 3.321(b) .  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is considered part of a claim for increase).  This matter has not yet been adequately addressed by the RO in the first instance.
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folders any relevant VA treatment records developed since May 2006.

2. After the development requested above is completed, arrange for the claims folders to be reviewed by an orthopedist or neurologist to determine whether the Veteran's lumbar degenerative disc disease is secondary to his service-connected lumbosacral strain.  The orthopedist or neurologist must review the Veteran's claims files in conjunction with the examination and should provide an opinion that responds to the following:

a. Is it at least as likely as not (a 50% or better probability) that the Veteran's lumbar degenerative disc disease was caused by his service-connected lumbosacral strain? 
b. If the answer to (a) is no, is it at least as likely as not that the Veteran's lumbar degenerative disc disease was aggravated by his service-connected lumbosacral strain?
c. If (and only if) degenerative disc disease is determined to have not been either caused or aggravated by the service-connected lumbosacral strain, please identify what, if any, symptoms (and associated impairment) are attributable solely to the disc disease (and may be totally disassociated from the service-connected lumbosacral strain)? 
d. Provide an opinion as to the impact of the Veteran's service-connected low back disorder on his employability.

The consulting physician  must explain the rationale for all opinions.

3. Review the Veteran's claims files and determine whether he is entitled to TDIU at any time during the appeal period.  If a TDIU rating is denied, and the Veteran files a timely notice of disagreement with such determination, the RO should issue an appropriate SOC and notify the Veteran and his representative that the matter will be before the Board only if a timely substantive appeal is submitted.

4. The RO should then re-adjudicate the remanded claims to include (1) consideration of entitlement to service connection for degenerative disc disease and (2) whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  If the benefit sought is not granted (to the Veteran's satisfaction), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

